DETAILED ACTION
	The following action is in response to the amendment filed for application 16/496,069 on September 8, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-11, 13-15 and 17-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the vehicle as claimed, and particularly including a controlled clutch actuation power transmission mechanism that delivers power of a clutch actuator as clutch actuation power to the clutch; a manual clutch actuation power transmission mechanism that delivers a second operation force of the driver as clutch actuation power to the clutch, and switches a state of power transmission of the engine and the electric motor; and a controller that controls the clutch actuator to switch the state of power transmission of the engine and the electric motor based on a mode selected by a program or the driver, and including the remaining structure and controls of claim 1.  The present invention also particularly includes a controlled clutch actuation power transmission mechanism that delivers power of a clutch actuator as clutch actuation power to the clutch; a manual clutch actuation power transmission mechanism that delivers a second operation force of the driver as clutch actuation power to the clutch; sensors that detect a difference in rotational speed between an input-side .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



September 14, 2021